        Case 1:18-cv-05141-JPB Document 83 Filed 04/03/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 WILLIAM R. HALL, JR. individually
 and as a representative of the classes,

              Plaintiff,                           CIVIL ACTION NO.
       v.                                          1:18-CV-5141-JPB-AJB
 TRANSUNION RENTAL
 SCREENING SOLUTIONS, INC.

              Defendant.



                                       ORDER

      This matter comes before the Court on the Transfer Order [Doc. 82]

regarding Multi-District Litigation No. 2933 in which the undersigned will preside.

Therefore, the Clerk is directed to terminate reference to the magistrate judge.

      SO ORDERED this 3rd day of April, 2020.


                                           ________________________________
                                           J. P. BOULEE
                                           United States District Judge
